DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"device", "artificial intelligence module" and "means of the artificial intelligence module" in claims 24 and 51.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23, 29-50 and 56-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 29 recites:
One or more computing systems that determines a light intensity field, the one or more computing system comprising: one or more computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems to: 
access a 3D specification of a 3D geometry; 
apply an optimization technique that employs a cost function to generate a measure of an effectiveness of possible light intensity fields in delivering desired energy doses to portions within the 3D geometry, the cost function being based on an adjoint of an Attenuated Radon Transform (ART) that models energy doses delivered to the portions of the 3D geometry by a possible light intensity field, the light intensity field representing images for projecting onto the portions of the 3D geometry; 
select a light intensity field of the possible light intensity fields based on the measures of effectiveness of the possible light intensity fields; and 
output an indication of the selected light intensity field; and 
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.

Step 1: 
The claim recites One or more computing systems. Thus, the claim is directed to a product, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of employs a cost function to generate a measure of an effectiveness of possible light intensity fields in delivering desired energy doses to portions within the 3D geometry, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generate” in the context of this claim encompasses the user mentally comparing estimated dose delivered to desired boundary of object to be printed to obtain the errors as a measure, with help of a pen and paper, as long as the model and the input data set are very simple. The limitation of select a light intensity field of the possible light intensity fields based on the measures of effectiveness of the possible light intensity fields, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “select” in the context of this claim encompasses the user mentally pick the light intensity fields that generates the smallest error. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation of the cost function being based on an adjoint of an Attenuated Radon Transform (ART) that models energy doses delivered to the portions of the 3D geometry by a possible light intensity field, as drafted, is a mathematical calculation of light intensity fields and the energy doses delivered, using mathematical formulas including ART. Thus, this limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of access a 3D specification of a 3D geometry and output an indication of the selected light intensity field, one or more computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems, and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums. These additional limitations represent mere data gathering or saving (access or output the data, storing instructions) or instruction executing that is necessary for use of the recited judicial exception (“calculating”) and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “computing systems”, “computer-readable storage mediums” and “processors”, are additional elements which are to implement the system. But the “computing systems”, “computer-readable storage mediums” and “processors” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system and a controller. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “computing systems”;
2) “computer-readable storage mediums”;
3) “processors”;
4) one or more computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems;
5) access a 3D specification of a 3D geometry; 
6) output an indication of the selected light intensity field;
7) one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums;
8) the light intensity field representing images for projecting onto the portions of the 3D geometry.
Regarding 1) – 3), as explained previously, “computing systems”, “computer-readable storage mediums” and “processors” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 4) - 7), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of a controlled process module that provides controlled variables to the PID controller via a differentiator that also takes in set-points for the controlled variables and the differentiator outputs a control error to the PID controller and the controlled variables and set-points for the controlled variables are input to the machine learning module are mere data gathering that is recited at a high level of generality, and, as disclosed in Kelly US 20180326666 A1, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. Regarding 8), “the light intensity field representing images for projecting onto the portions of the 3D geometry” merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 8) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 1-23, 30-50 and 56-65:

Step 1: Claims 1-23 recite a method. Thus, the claim is directed to a process, which are statutory categories of invention. Claims 30-50 and 56-65 recite One or more computing systems. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 29, the claims recite additional generating …, determining …, generate …, identifies …, setting …, set to …, rescaling … and determine …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The recited the cost function being based on an adjoint of an Attenuated Radon Transform (ART),  the adjoint of the ART is expressed in terms of an adjoint of an Exponential Radon Transform, the cost function includes a regularizer to control uniformity of energy dose, compensating nonlinear response of a material transformation rate to energy by representing the material transformation rate as energy raised to a transformation power that is less than one and raising light intensities of the light intensity field to one over the transformation power, as drafted, are mathematical calculations using mathematical formulas. Thus, this limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites receiving …, accessing …, and outputting …, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited computing systems are additional elements which are configured to implement the method steps. But the auto tuner system is recited generically that it represents no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “the 3D specification includes a value of 1 for voxels that are to be part of the 3D object and a value of O for voxels that are not to be part of the 3D object”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claims 29-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal – claims 29-65 recite “computer-readable storage mediums” that could be transitory.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 63 recites “projected light rays approximated as being parallel”.  The term “approximated” is a relative term which renders the claim indefinite. The term “approximated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29, 51-55 and 58-63 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly US 20180326666 A1 in view of Manjeshwar US 20150117733 A1.

Regarding claim 29, Kelly teaches One or more computing systems that determines a light intensity field (Figs. 2-3 [0032] [0035] sufficient dose energy for curing resin) to:
access a 3D specification of a 3D geometry (Figs. 1-2 [0026] [0027] the known target 3D intensity map);
apply an optimization technique that employs a cost function to generate a measure of an effectiveness of possible light intensity fields in delivering desired energy doses to portions within the 3D geometry, the cost function being based on an adjoint of a Radon Transform that models energy doses delivered to the portions of the 3D geometry by a possible light intensity field, the light intensity field representing images for projecting onto the portions of the 3D geometry ([0029] [0031] optimization procedures generates error function – cost function based on FBP with Radon Transform model – adjoint of an Radon Transform that comparing the modeled dose distribution to desired 3D target volume); 
select a light intensity field of the possible light intensity fields based on the measures of effectiveness of the possible light intensity fields and output an indication of the selected light intensity field ([0031] the modified dose distribution that meets a particular error criterion is indicated);
Kelly does not explicitly teach the Radon Transform is Attenuated Radon Transform and one or more computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.
Manjeshwar teaches the Radon Transform is Attenuated Radon Transform [0057] the attenuated Radon transform) and one or more computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Manjeshwar because they all directed to emission tomography. Using ART will help take the optical absorption into account for optical propagation.
Kelly teaches:

    PNG
    media_image1.png
    735
    1082
    media_image1.png
    Greyscale

[0032] …. The projections 26.sub.1, 26.sub.2, 26.sub.3 are delivered to the target resin volume 29 contained within the resin container 29a simultaneously from M different angles θ (i.e., two or more) about the z-axis (FIG. 2B). The simultaneous superposition of the 3D intensity fields 26.sub.1, 26.sub.2, 26.sub.3, etc., from all angles around the full 360degree circumference of the target resin volume 29, as indicated in FIG. 2A, generates a 3D intensity function I(x,y,z) in space. This intensity function acts over a fixed temporal exposure period. During exposure, regions where material formation is desired receive a sufficient optical energy dose to cause solidification due to photocuring, while regions where formation (i.e., curing) is not desired receive an insufficient dose. After the exposure period, the resin container 29a may be rinsed to remove uncured resin from regions of the 3D part which have received an insufficient dose of optical energy to achieve photocuring.

    PNG
    media_image2.png
    786
    1201
    media_image2.png
    Greyscale

[0035] Referring to FIG. 3, a system 30 is shown which generates a 3D exposure dose distribution over a fixed time interval by physical rotation of a target volume of resin 32 about a z axis 42, synchronized via a controller 31 with temporal manipulation of a single 2D optical projection from a digital light processing (DLP) projector or other image generation optical system 34. In the implementation as described previously herein, the image generation optical system 34 produces a collimated optical image or projection 36 from a single direction along an axis x′41 that impinges on the target volume of resin 32. It will be appreciated that the images could also have some divergence (i.e., not collimated) and the algorithm to desing them could be updated accordingly.
[0026] …, consider FIG. 1A, as well as the coordinate system designations in FIGS. 1B-1D. For the following discussion, it is convenient to adopt a global Cartesian coordinate system (x,y,z) to refer to the 3D build volume and a rotated Cartesian coordinate system (x′,y′,z′) whose orientation depends on the angle θ of the projection being considered. In these coordinate systems, z is the axis for azimuthal arraying of exposures at angles θ around volume 10. For each angle θ, a projection is computed. At a particular angle θ, we define a projection as a two-dimensional function P.sub.θ(y′,z) which fully determines a three-dimensional intensity map I.sub.θ(x,y,z) generated in the target volume …
[0027] The objective of the tomographic image computation is to design a set P(y′,z,θ) of 2D projection images from a range of angles θ such that the 3D intensity map generated from the superposition of the 3D light fields generated from each projection closely or exactly approximates a target 3D intensity map. From a known target 3D intensity map we now consider design of the projections. …
[0029] The FBP approach for reconstructing a 2D optical density distribution within an (x,y) plane for a given value of z starts with computing a mathematical 1D projection at each of M angular samples (θ=θ.sub.1, θ.sub.2, . . . θ.sub.M). These
projections taken together comprise the Radon transform of the 2D image …
[0031] …, an optimization procedure takes as its starting point a forward process model that relates resin monomer crosslinking to the received light energy dose. … Comparing the modeled degree of cure (induced by the summed dose distribution from all angles), to the desired part geometry, an error function is generated, which is reverse-transformed and used to modify the initial dose estimate. This cycle is iterated for a number of cycles sufficient to meet a particular error criterion, such as edge sharpness, contrast, or total error over the build volume. The optimization procedure provides a means for process non-linearities such as intensity absorption to be accurately modeled and accounted for in the image generation. …, this is a physical projection of the computed Radon transforms for all z planes at each angle θ to reconstruct the desired 3D dose volume.
Manjeshwar teaches:
[0020] The processing unit 150 may include one or more processors, one or more memories, and other associated electronics for image processing. The processing unit 150 may process the data acquired by the CT system 200 and the PET system 300under control of an operator operating the control station 115.
[0057] … For each gate, measured PET emission data may be modeled as an attenuated forward projection (analogous to the attenuated Radon transform) of an unknown gate-dependent PET emission image where attenuation factors involve a deformation of the CT-based attenuation image.

Regarding claim 51, Kelly further teaches the light intensity field includes images and further comprising controlling a device to project images of the light intensity field on to a 3D object having the 3D geometry (Figs. 3-4 [0037] [0039] projector 34, projection 58).

Regarding claim 52, Kelly further teaches the device includes a projector and a stage, the stage holds the 3D object (Figs. 3-4 [0037] [0039] project 34 and 56, mount and clamp).

Regarding claim 53, Kelly further teaches the projector is stationary and the stage rotates (Fig. 3 [0037]).

Regarding claim 54, Kelly further teaches the stage is stationary and the projector revolves around the stage (Fig. 4 [0039] mirrors 64-48 rotates).

Regarding claim 55, Kelly further teaches output send the light intensity field to the device ([0035]).

Regarding claim 58, Manjeshwar further teaches the 3D geometry represents an existing 3D object ([0054] the reconstructed image for scanned image).

Regarding claim 59, Kelly further teaches the 3D object is within a volume ([0026] [0027] build volume 10).

Regarding claim 60, Manjeshwar further teaches the volume is a body of an organism ([0021]).

Regarding claim 61, Kelly further teaches when a projector for projecting the light intensity field is a parallel beam projector, the cost function generates a measure of effectiveness of a light intensity field based on projected light rays being parallel ([0035] collimated).

Regarding claim 62, Kelly further teaches when a projector for projecting the light intensity field is cone beam projector, the cost function generates a measure of effectiveness of a light intensity field based on projected light rays having a cone-shaped spread ([0035] some divergence).

Regarding claim 63, Kelly further teaches when a projector for projecting the light intensity field is cone beam projector, the cost function generates a measure of effectiveness of a light intensity field based on projected light rays approximated as being parallel ([0026] sufficiently good approximation with long depth of focus).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar as applied to 29, 51-55 and 58-63 above, further in view of Lee US 20160306277 A1.

Regarding claim 56, neither Kelly nor Manjeshwar explicitly further teaches apply the optimization technique constrain the light intensity field to a maximum energy dose.
Lee teaches apply the optimization technique constrain the light intensity field to a maximum energy dose ([0064] 3 times the threshold - up limit of dose for voxel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Lee because they all directed to photo polymerization. Applying maximum energy dose will help control the volume and aspect ration of voxels (Lee: [0064]).

Claims 1-2, 5, 7-8, 15-16, 20, 24-28, 30-32, 36, 43, 47, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar as applied to 29, 51-55 and 58-63 above, further in view of Voit US 20220088873 A1.

Regarding claim 30, neither Kelly nor Manjeshwar explicitly further teaches the 3D specification specifies voxels of a volume of material that are to be part of a 3D object having the 3D geometry.
Voit teaches the 3D specification specifies voxels of a volume of material that are to be part of a 3D object having the 3D geometry (Fig. 7 [0080] – [0081] voxel representation of 3D object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Voit because they all directed to Volumetric Additive Manufacturing. Using 3D specification specifies voxels of a volume of material that are to be part of a 3D object having the 3D geometry will help process Volumetric Additive Manufacturing the 3D object. 

Regarding claim 31, Voit further teaches the measure of effectiveness is based on voxels that are to be part of the 3D object having a dose at or above a dose curing threshold of the material and voxels of the volume of material that are not to be part of the 3D object having a dose below the dose curing threshold (Fig. 7 [0074] [0080] – [0082] each voxel within region receives dose above threshold, outside region voxel receives dose below threshold).

Regarding claim 32, Voit further teaches the dose curing threshold is different for at least two voxels ([0082] center voxels require higher dose than boundary voxel).

Regarding claim 36, Kelly further teaches the cost function factors in importance of a voxel in being part of the 3D object ([0031] edge sharpness, contrast or total error over the build volume).

Regarding claims 43 and 57, Voit further teaches the cost function includes a regularizer to control uniformity of dose within the voxels that contain material to be part of the 3D object ([0082] control distribution of intensity across all voxels within the 3D object).

Regarding claim 47, Kelly further teaches the light intensity field includes images to be projected during one rotation of the volume of the material relative to a projector projecting the images ([0039] one rotation).

Regarding claims 1-2, 5, 8, 15, 20 and 24-28, Kelly, Manjeshwar and Voit together teaches the claimed systems. Therefore, they teach the method steps for implementing the systems.

Regarding claim 7, Kelly further teaches the cost function is differentiable ([0031] edge sharpness and contrast which is differentiate of cost function).

Regarding claim 16, Voit further teaches the regularizer is a total variation function ([0082] control distribution of intensity across all voxels within the 3D object).

Claims 3 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar and Voit as applied to 1-2, 5, 7-8, 15-16, 20, 24-28, 30-32, 36, 43, 47, and 57 above, further in view of Wiemker US 20100061656 A1.

Regarding claims 3 and 33, the combination of Kelly, Manjeshwar and Voit does not explicitly further teach the 3D specification includes a value of 1 for voxels that are to be part of the 3D object and a value of 0 for voxels that are not to be part of the 3D object.
Wiemker teaches the 3D specification includes a value of 1 for voxels that are to be part of the 3D object and a value of 0 for voxels that are not to be part of the 3D object ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Wiemker because they all directed to representation of 3D object. Including a value of 1 for voxels that are to be part of the 3D object and a value of 0 for voxels that are not to be part of the 3D object in 3D specification will help define the object to be printed.

Claims 4 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar, Voit and Wiemker as applied 3 and 33 above, further in view of Jesenko US 20150178908 A1.

Regarding claims 4 and 34, the combination of Kelly, Manjeshwar, Voit and Wiemker teaches the 3D specification includes a value of 1 for voxels that are to be part of the 3D object and a value of 0 for voxels that are not to be part of the 3D object ([0052]).
The combination of Kelly, Manjeshwar, Voit and Wiemker does not explicitly further teach the 3D specification includes a value of less than 0 for a voxel indicates value of the voxel having as low a dose as possible.
Jesenko teaches the 3D specification includes a value of less than 0 for a voxel indicates value of the voxel having as low a dose as possible ([0099] [0104] a voxel marked as empty is assigned value further int the negative range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Jesenko because they all directed to representation of 3D object. Including a value of less than 0 for a voxel indicates value of the voxel having as low a dose as possible help define the object to be printed.

Claims 6, 9-11, 13, 35, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar and Voit as applied to 1-2, 5, 7-8, 15-16, 20, 24-28, 30-32, 36, 43, 47, and 57 above, further in view of Kelly B “Volumetric additive manufacturing via tomographic reconstruction” 01-2019.

Regarding claims 6 and 35, the combination of Kelly, Manjeshwar and Voit does not explicitly further teach the adjoint of the ART is expressed in terms of an adjoint of an Exponential Radon Transform.
Kelly B teaches the adjoint of the ART is expressed in terms of an adjoint of an Exponential Radon Transform (page 2 column 3 last paragraph – page 3 column 3 first paragraph exponential Radon transform and its adjoint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Kelly B because they all directed to Volumetric Additive Manufacturing. Using the adjoint of the ART is expressed in terms of an adjoint of an Exponential Radon Transform will help model the optical propagation.

Regarding claims 9 and 37, Kelly B further teaches the cost function is based on rotation rate of the volume relative to a projector that projects the light intensity field (pages 11 – 12, S16 Print resolution (point spread function) analysis, the rotation rate dependence of blurred sinogram and angular resolution).

Regarding claims 10 and 38, Kelly B further teaches the rotation rate is constant (page 19 second bullet, page 16 2nd paragraph from the bottom, the constant tangential velocity means rotation rate is constant for specific location at the flam rate).

Regarding claims 11 and 39, Kelly B further teaches the rotation rate is variable (page 9 2nd paragraph from the bottom, 3-25 ° /s rotation rate).

Regarding claims 13 and 41, Kelly B further teaches the ART is further based on a light absorption coefficient of the material expressed as a light absorption field with a value for each voxel (page column 3, the first paragraph, resin’s optical absorption coefficient, the examiner noticed that the Cartesian voxel basis modeling using ERT with constant optical absorption coefficient for each voxel).

Claims 12 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar and Voit as applied to 1-2, 5, 7-8, 15-16, 20, 24-28, 30-32, 36, 43, 47, and 57 above, further in view of Lee.

Regarding claim 12 and 40, Lee further teaches apply of the optimization technique constrain the light intensity field based on a maximum energy dose ([0064] 3 times the threshold - up limit of dose for voxel).

Claims 14 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar, Voit and Kelly B as applied to 6, 9-11, 13, 35, 37-39 and 41 above, further in view of Pierre EP 0292402 A1.

Regarding claims 14 and 42, the combination of Kelly, Manjeshwar, Voit and Kelly B does not explicitly further teach when an optically-opaque object is included within the volume of material, the instructions set the value of the light absorption field for voxels with the optically-opaque object to indicate that a light ray in a direction of a voxel of the optically-opaque object is absorbed by the material within that voxel.
Pierre teaches when an optically-opaque object is included within the volume of material, the instructions set the value of the light absorption field for voxels with the optically-opaque object to indicate that a light ray in a direction of a voxel of the optically-opaque object is absorbed by the material within that voxel (page 2 3rd paragraph attenuation of the radiation at each point of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Pierre because they all directed to construction of 3D image. Setting the value of the light absorption field for voxels with the optically-opaque object will help consider the attenuation for the optical propagation modeling. 

Claims 18-19 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar and Voit as applied to 1-2, 5, 7-8, 15-16, 20, 24-28, 30-32, 36, 43, 47, and 57 above, further in view of Gullerg “Attenuated Radon Transform” 07-1979.

Regarding claims 18 and 45, Kelly further teaches generate an initial light intensity field for use by the optimization technique ([0031] initial dose estimate).
The combination of Kelly, Manjeshwar and Voit does not explicitly further teach the initial light intensity field is generated based on a weighted projection.
Gullerg teaches the initial light intensity field is generated based on a weighted projection (Page 169 paragraph 1-2, page 186, page 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Gullerg because they all directed to construction of 3D image. Based on a weighted projection will help generate the initial light intensity field.

Regarding claims 19 and 46, Gullerg further teaches determine weights for the weighted projection using a Simultaneous Algebraic Reconstruction technique to generate the initial light intensity field from the 3D geometry of the 3D object (Page 169 paragraph 1-2, page 186, page 208).

Claims 21-22 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar and Voit as applied to 1-2, 5, 7-8, 15-16, 20, 24-28, 30-32, 36, 43, 47, and 57 above, further in view of Jin US 7705309 B1.

Regarding claims 21 and 48, the combination of Kelly, Manjeshwar, and Voit does not explicitly further teach generate from the light intensity field a multi-rotation light intensity field to be projected by a projector during multiple rotations of the volume of the material relative to the projector to generate an effective dynamic range that is greater than a dynamic range of the projector wherein the light intensity field is determined based on the effective dynamic range.
Jin teaches generate from the light intensity field a multi-rotation light intensity field to be projected by a projector during multiple rotations of the volume of the material relative to the projector to generate an effective dynamic range that is greater than a dynamic range of the projector wherein the light intensity field is determined based on the effective dynamic range (column 8 lines 30-34, multiple rotation equivalent to multiple light sources that produce greater dynamic range of the light source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Jin because they all directed to exposure of light energy dose. A multi-rotation light intensity field to be projected by a projector during multiple rotations of the volume of the material to generate an effective dynamic range that is greater than a dynamic range of the projector will help multiple exposure of light field to form the object.

Regarding claims 22 and 49, Jin further teaches a pixel of the multi-rotation light intensity field is set to a maximum intensity of the projector during one or more rotations to generate an effective intensity level that is outside the dynamic range (column 8 lines 30-34, multiple rotation equivalent to multiple light sources that produce greater dynamic range of the light source).

Claims 23 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Manjeshwar, Voit and Jin as applied to 21-22 and 48-49 above, further in view of Demos US 20060171653 A1.

Regarding claims 23 and 50, the combination of Kelly, Manjeshwar, Voit and Jin does not explicitly further teach the intensities of a certain pixel of the images of the multi-rotation light intensity field are projected in order starting with the lowest intensity so that the highest intensity is projected in the last rotation.
Demos teaches the intensities of a certain pixel of the images of the multi-rotation light intensity field are projected in order starting with the lowest intensity so that the highest intensity is projected in the last rotation ([0028] exposures from lowest to highest).

Allowable Subject Matter

Claims 17, 44 and 64-65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 17, 44 and 64, Greene US 10354445 B2 teaches adjusting intensity to compensate nonlinear characteristic of curing. However, Kelly, Manjeshwar, Voit and Greene do not teach or suggest individually or in combination to compensate for non-linear response of a material transformation rate to energy by representing the material transformation rate as energy raised to a transformation power that is less than one and raising light intensities of the light intensity field to one over the transformation power and rescaling the light intensities based on a maximum light intensity.

Claim 65 is based on claim 64, therefore would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng US 20130101194 A1 teaches Attenuated Radon Transform for Tomography construction.
Bynum US 20060028442 A1 teaches light intensity increased to maximum to reach the dynamic range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115